Fourth Court of Appeals
                                      San Antonio, Texas
                                          November 17, 2017

                                          No. 04-17-00679-CV

                    IN RE SOUTHCROSS ENERGY PARTNERS, GP, LLC

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:        Sandee Bryan Marion, Chief Justice
                Marialyn Barnard, Justice
                Rebeca C. Martinez, Justice

        In an order dated October 27, 2017, this court abated this mandamus proceeding pursuant
to Texas Rule of Appellate Procedure 7.2(b) to allow the successor judge in the 229th Judicial
District Court, Bexar County, Texas to reconsider Judge Ana Lisa Garza’s September 29, 2017
order granting a new trial.

       On October 31, 2017, the Presiding Judge of the Fifth Administrative District assigned
the Honorable Sandra Watts to the 229th Judicial District Court to preside over the underlying
lawsuit. Subsequently, both relator and the real parties in interest filed letters with this court
recommending that Judge Watts be authorized to act as the “successor judge” under Rule 7.2(b).

        Pursuant to Texas Rule of Appellate Procedure 7.2(b), we continue the ABATEMENT of
this proceeding to allow Judge Sandra Watts to reconsider Judge Garza’s September 29, 2017
order granting a new trial. Judge Watts is directed to reconsider the challenged ruling no later
than thirty days from the date of this order and determine whether the challenged order should
remain in effect, be modified, or be set aside and a new order rendered accordingly.

       No later than fourteen days after Judge Watts’s ruling on the reconsideration of Judge
Garza’s September 29, 2017 order, Relator is ORDERED to file in this court either a motion to
dismiss this original proceeding or an amended petition for writ of mandamus with an appendix
containing Judge Watts’s order or other document showing her ruling.




1
 This proceeding arises out of Cause No. DC-16-139, styled Ivy Gonzalez on Behalf of M. R. Gonzalez et al v.
Southcross Energy Partners, GP LLC, pending in the 229th Judicial District Court, Duval County, Texas.
It is so ORDERED on November 17, 2017.


                                         PER CURIAM




ATTESTED TO: _____________________________
             Keith E. Hottle,
             Clerk of Court